UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1413


PRAMCO II, LLC; EMIL HIRSCH; O’CONNOR & HANNAN, LLP,

                Plaintiffs - Appellees,

          v.

DAVID M. KISSI, Individually and in his capacity as Co-
Trustee of the Ammendale Living Trust,

                Defendant – Appellant,

          and

EDITH TRUVILLION KISSI; AMMENDALE LIVING TRUST,

                Defendants,

DAVID MUCHOW,

                Respondent,

CHRISTOPHER BOWMAR MEAD; RICHARD M. KREMEN; JOSE ANDRADE;
DLA PIPER US LLP; ROBERT ERIC GREENBERG,

                Parties-in-Interest,

AMMENDALE LIVING TRUST,

                Garnishee,

          v.

MICHAEL PEARSON; BENNETT AND BAIR, LLP,

                Movants.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:03-cv-02241-PJM)


Submitted:   November 19, 2009         Decided:    December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.     Emil Hirsch, James Patrick
Ryan, NOSSAMAN, LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            David M. Kissi seeks to appeal the district court’s

order denying without prejudice the plaintiffs’ motion to reopen

the   underlying     proceedings.              This   court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory      and       collateral   orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                 The order Kissi seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.       Accordingly, we dismiss the appeal for

lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and       argument    would    not       aid   the

decisional process.

                                                                         DISMISSED




                                         3